Case 2:20-cv-00007-RWS Document 333 Filed 07/27/21 Page 1 of 1 PageID #: 24190




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 GENERAL ACCESS SOLUTIONS, LTD.,                  §
                                                  §
                                                  §   CIVIL ACTION NO. 2:20-CV-00007-RWS
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §
 SPRINTCOM,
    .       INC, ASSURANCE                        §
 WIRELESS USA, L.P., SPRINT                       §
 SPECTRUM LLC,                                    §
                                                  §
                Defendants.                       §
                                                  §
                                            ORDER
        The pretrial conference in this matter was previously set for August 3, 2021. Due to

 scheduling conflicts with other trials on the Court’s calendar, the pretrial conference is RESET

 for 10 a.m. on Monday, August 16, 2021, in Texarkana, Texas.


        So ORDERED and SIGNED this 27th day of July, 2021.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
